           Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 1 of 16



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA,
     Plaintiff,

       v.                                               Criminal No. ELH-13-0512

   ANTHONY D. MILES,
     Defendant

                                  MEMORANDUM OPINION

       Anthony D. Miles, defendant, through appointed counsel, has filed a motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). ECF 717 (“Motion”).1 The

Motion is supported by exhibits. The government filed an opposition (ECF 720), along with

exhibits. The defendant replied (ECF 726) and submitted additional exhibits. Thereafter, the

defense submitted a supplement to its Motion. ECF 737. And, the government responded. ECF

740. In addition, Mr. Miles has filed correspondence. See ECF 739, ECF 742.

       For the reasons that follow, I shall deny the Motion.

                                        I.     Background2

       On September 24, 2013, the defendant was one of 14 people indicted on drug related

charges. See ECF 1. Of relevance here, the defendant was charged in Count One with conspiracy

to distribute one kilogram or more of heroin during the period from December 20, 2011 through

the date of the Indictment. And, in Count Nine, he was charged with distribution of heroin.




       1
           Defendant’s earlier pro se motion (ECF 695) was denied, without prejudice. ECF 699.
       2
         The Court incorporates here the factual and procedural information contained in its
Memorandum Opinion of September 20, 2018, in which the Court denied the petition for post-
conviction relief. See ECF 614.
            Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 2 of 16



        The defendant entered a plea of guilty to Count One on September 30, 2014. See ECF 351.

Under the Plea Agreement (ECF 352), the parties agreed to a sentence of 120 months of

imprisonment as the appropriate disposition, pursuant to Fed. R. Crim. P. 11(c)(1)(C). Id. ¶ 9.

That sentence corresponded to the congressionally mandated minimum term of imprisonment of

ten years. Id. ¶ 3. The Plea Agreement also included a Statement of Facts. ECF 352 at 9-13.

        Sentencing was initially scheduled for February 13, 2015, and then February 18, 2015.

ECF 354; ECF 454. Sentencing was postponed, however, because of the need for an attorney

inquiry hearing (ECF 450; ECF 462) and defendant’s dispute with the drug quantity to which he

had previously agreed. See ECF 614 at 3 to 7; see also ECF 464.

        Sentencing was reset for March 20, 2015.       ECF 486.     According to the Amended

Presentence Report (“PSR,” ECF 491), the defendant was then 30 years of age, id. at 1, he stood

5 feet 7 inches tall, and he weighed about 300 pounds. Id. ¶ 60.3 The PSR reported that defendant

had a history of substance abuse. Id. ¶ 66. Moreover, he was the victim of a shooting in 1999. Id.

¶ 62.

        Further, the defendant qualified as a Career Offender under § 4B1.1 of the United States

Sentencing Guidelines (“U.S.S.G.” or “Guidelines”). Id. ¶ 24. He had a final offense level of 34

with a criminal history category of VI. Id. ¶¶ 26, 42. Defendant’s advisory Guidelines called for

a period of incarceration ranging from 262 to 327 months. See ECF 490 (Statement of Reasons);

see also ECF 491, ¶¶ 34, 41, 42, 48. However, the Career Offender designation was of no moment,

because the Court imposed the agreed upon sentence of 120 months, which corresponded to the

mandatory minimum sentence, with credit from October 18, 2013. See ECF 489 (Judgment).



        3
         In the defendant’s submission to the Warden, he stated that he is five feet 10 inches in
height. ECF 717-1 at 4.

                                                2
            Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 3 of 16



        The defendant subsequently filed a notice of appeal. ECF 488. But, on August 20, 2015,

the Fourth Circuit dismissed the appeal. ECF 534. In the Fourth Circuit’s Order (ECF 533), the

Court determined that the defendant knowingly and voluntarily waived his right to appeal as part

of his Plea Agreement. See ECF 352, ¶ 11. Then, as discussed, infra, Miles filed for post

conviction relief, lodging numerous challenges. See ECF 541, ECF 564, ECF 568, ECF 584.

        The defendant is incarcerated at FCI Fort Dix, which is currently experiencing a serious

outbreak of COVID-19 cases. See ECF 737 at 1; 737-1. Moreover, the defendant is morbidly

obese, with a body mass index (“BMI”) of 49.5. ECF 717; ECF 737. And, he has now served

more than seven years of incarceration, or about 70% of his original sentence. ECF 737 at 2. Miles

has a projected release date of May 6, 2022. ECF 740 at 1. And, he could be released to a halfway

house before that date.

        According to the defense, Mr. Miles has proven himself to be a “model inmate.” ECF 717

at 9. He has avoided infractions and has an employment prospect if he is released. Id. The

defendant, who is now 36 years of age, also plans to reside with his long-term girlfriend upon his

release. Id. at 8.4

        Additional facts are included, infra.

                                     II.        Standard of Review

        Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395



        4
         The government indicates that the defendant plans to live with Lisa Randolph, in
Catonsville. See ECF 740 at 1, ¶ 4. However, the defendant represents that he plans to live with
Kanishia Brandon in Baltimore. ECF 717 at 8. The defendant submitted a letter from Ms.
Brandon, describing herself as the fiancé of Mr. Miles. ECF 726-1 at 3.

                                                   3
        Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 4 of 16



(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S.C. § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only upon

a motion by the Director of the BOP. See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030 (1984).

Thus, a defendant seeking compassionate release had to rely on the BOP Director for relief. See,

e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir. 2018); Jarvis v.

Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008) (denying

compassionate release motion because § 3582 “vests absolute discretion” in the BOP).

       However, for many years the safety valve of § 3582 languished. BOP rarely filed motions

on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See Hearing on

Compassionate Release and the Conditions of Supervision Before the U.S. Sentencing Comm’n 66

(2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice) (observing that, on

average, only 24 inmates were granted compassionate release per year between 1984 and 2013).

       In December 2018, Congress significantly amended the compassionate release mechanism

when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat. 5239 (2018).

As amended by the FSA, 18 U.S.C. § 3582(c)(1)(A) permits a court to reduce a defendant’s term

of imprisonment “upon motion of the Director of [BOP], or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility,” whichever occurs first. So, once a defendant has exhausted



                                                4
         Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 5 of 16



his administrative remedies, he may petition a court directly for compassionate release.

       Under § 3582(c)(1)(A), the court may modify the defendant’s sentence if, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

that

       (i) extraordinary and compelling reasons warrant such a reduction;

       (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
       pursuant to a sentence imposed under section 3559(c), for the offense or offenses
       for which the defendant is currently imprisoned, and a determination has been made
       by the Director of the Bureau of Prisons that the defendant is not a danger to the
       safety of any other person or the community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

       Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), the

defendant must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction

of his sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3)

the sentence modification is “consistent” with the policy statement issued by the Sentencing

Commission in U.S.S.G. § 1B1.13.

       As indicated, in resolving a compassionate release motion, a court must consider the factors

in 18 U.S.C. § 3553(a). See Dillon, 560 U.S. at 826-27; see also United States v. Trotman, ___

Fed. App’x ___, 2020 WL 6743609, at *2 (4th Cir. Nov. 17, 2020) (per curiam) (recognizing that,

when considering a motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A), the court must

consider the sentencing factors under 18 U.S.C. § 3553(a), to the extent applicable); United States

v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020). And, “[w]hen deciding whether to reduce a

defendant’s sentence under § 3582(c)(1)(A), a district court may grant a reduction only if it is

‘consistent with applicable policy statements issued by the Sentencing Commission.’” United

States v. Taylor, 820 F. App’x 229, 230 (4th Cir. 2020) (per curiam) (citing 18 U.S.C. §

                                                  5
        Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 6 of 16



3582(c)(1)(A)); see also 28 U.S.C. § 994(t) (directing Sentencing Commission to “describe what

should be extraordinary and compelling reasons for sentence reduction”).

       U.S.S.G. § 1B1.13 is titled “Reduction in Term of Imprisonment under 18 U.S.C.

§ 3582(c)(1)(A) Policy Statement.” U.S.S.G. § 1B1.13(1)(A) provides for a sentence reduction

based on “extraordinary and compelling reasons,” and § 1B1.13(1)(B) provides for a reduction

based on age, in combination with other requirements. U . S . S . G . § 1B1.13(2) establishes as a

relevant factor that “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).”

       The Application Notes permit compassionate release based on circumstances involving

illness, declining health, age, exceptional family circumstances, as well as “other reasons.”

Application Note 1 to U.S.S.G. § 1B1.13 defines “Extraordinary and Compelling Reasons” in part

as follows (emphasis added):

        1. Extraordinary and Compelling Reasons.—Provided the defendant meets
        the requirements of subdivision (2), extraordinary and compelling reasons exist
        under any of the circumstances set forth below:

         (A) Medical Condition of the Defendant.—

             (i) The defendant is suffering from a terminal illness (i.e., a serious and
             advanced illness with an end of life trajectory). A specific prognosis of life
             expectancy (i.e., a probability of death within a specific time period) is not
             required. Examples include metastatic solid-tumor cancer, amyotrophic
             lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

             (ii) The defendant is—

                (I) suffering from a serious physical or medical condition,

                (II) suffering from a serious functional or cognitive impairment, or

                (III) experiencing deteriorating physical or mental health because of
                the aging process,



                                                6
          Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 7 of 16



             that substantially diminishes the ability of the defendant to provide self-care
             within the environment of a correctional facility and from which he or she is
             not expected to recover.

         Application Note 1(B) provides that age is an extraordinary and compelling reason where

the defendant is at least 65 years of age, has serious physical or mental health issues, and has served

at least 10 years in prison or 75% of the sentence. Application Note 1(C) concerns Family

Circumstances. Application Note 1(D) is titled “Other Reasons.” It permits the court to

reduce a sentence where, “[a]s determined by the Director of the Bureau of Prisons, there exists

in the defendant’s case an extraordinary and compelling reason other than, or in combination

with, the reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13 App. Note 1(D).

         The BOP regulation appears at Program Statement 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 2582 and 4205.

The Court may not rely on the Program Statement, however. Rather, the Court must consider the

Sentencing Commission’s policy statements. Taylor, 820 F. App’x at 230.

         The defendant, as the movant, bears the burden of establishing that he is entitled to a

sentence reduction under 18 U.S.C. § 3582. See, e.g., United States v. Hamilton, 715 F.3d 328,

337 (11th Cir. 2013); United States v. Edwards, NKM-17-00003, 2020 WL 1650406, at *3 (W.D.

Va. Apr. 2, 2020). If the defendant can show an extraordinary and compelling reason that renders

him eligible for a sentence reduction, the Court must then consider the factors under 18 U.S.C. §

3553(a) to determine whether, in its discretion, a reduction of sentence is appropriate. Dillon,

560 U.S. at 827. But, compassionate release is a “rare” remedy. United States v. Chambliss, 948

F.3d 691, 693-94 (5th Cir. 2020); United States v. Mangarella, FDW-06-151, 2020 WL 1291835,

at *2-3 (W.D. N.C. Mar. 16, 2020); White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo.

2019).



                                                  7
           Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 8 of 16



                                         III.    COVID-195

       Defendant filed his Motion while the nation is “in the grip of a public health crisis more

severe than any seen for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130,

461 F. Supp. 3d 214, 223 (D. Md. 2020). That crisis is COVID-19.6              The World Health

Organization declared COVID-19 a global pandemic on March 11, 2020. See Seth v. McDonough,

PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020).

       The judges of this Court “have written extensively about the pandemic.” United States v.

Williams, PWG-19-134, 2020 WL 3073320, at *1 (D. Md. June 10, 2020) (collecting cases).

Therefore, it is not necessary to recount in detail the “unprecedented nature and impact” of the

pandemic. Id.

       That said, the Court must underscore that the virus is highly contagious. See Coronavirus

Disease 2019 (COVID-19), How COVID-19 Spreads, CTRS. FOR DISEASE CONTROL &

PREVENTION (Apr. 2, 2020), https://bit.ly/2XoiDDh. Moreover, although many people who are

stricken with the virus experience only mild or moderate symptoms, the virus can cause severe

medical problems as well as death, especially for those in “high-risk categories . . . .” Antietam

Battlefield KOA, 2020 WL 2556496, at *1 (citation omitted). As of November 9, 2020, COVID-

19 has infected more than 9.9 million Americans and caused over 237,000 deaths in this country.




       5
           The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.
       6
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. See Naming the Coronavirus Disease
and the Virus that Causes It, WORLD HEALTH ORG., https://bit.ly/2UMC6uW (last accessed June
15, 2020).



                                                  8
         Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 9 of 16



See COVID-19 Dashboard, THE JOHNS HOPKINS UNIV., https://bit.ly/2WD4XU9 (last accessed

Nov. 9, 2020).

       The COVID-19 pandemic is the worst public health crisis that the world has experienced

since 1918. See United States v. Hernandez, 451 F. Supp. 3d 301, 305 (S.D.N.Y. 2020) (“The

COVID-19 pandemic . . . . presents a clear and present danger to free society for reasons that need

no elaboration.”). The pandemic “has produced unparalleled and exceptional circumstances

affecting every aspect of life as we have known it.” Cameron v. Bouchard, LVP-20-10949, 2020

WL 2569868, at *1 (E.D. Mich. May 21, 2020), stayed, 818 Fed. App’x 393 (6th Cir. 2020).

Indeed, for a significant period of time, life as we have known it came to a halt. Although many

businesses and schools have reopened, many are subject to substantial restrictions. And, in view

of the recent resurgence of the virus, businesses and schools are again facing restrictions or closure.

       Unfortunately, there is currently no vaccine, cure, or proven treatment that is available,

although we are all hopeful that a vaccine is on the horizon. Moreover, according to the Centers

for Disease Control and Prevention (“CDC”), certain risk factors increase the chance of severe

illness. Those risk factors initially included age (over 65); lung disease; asthma; chronic kidney

disease; serious heart disease; obesity; diabetes; liver disease; and a compromised immune system.

See Coronavirus Disease 2019 (COVID-19), People Who Are at Risk for Severe Illness, CTRS. FOR

DISEASE CONTROL & PREVENTION (May 14, 2020), https://bit.ly/2WBcB16.

       On June 25, 2020 and July 17, 2020, the CDC revised its guidance as to medical conditions

that pose a greater risk of severe illness due to COVID-19. Then, on November 2, 2020, to reflect

the most recently available data, the CDC again revised its guidance. See People of Any Age with

Underlying Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION (Nov. 2, 2020),

https://bit.ly/38S4NfY. According to the CDC, the factors that increase the risk include cancer;



                                                  9
        Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 10 of 16



chronic kidney disease; COPD; being immunocompromised; obesity, where the body mass index

(“BMI”) is 30 or higher; serious heart conditions, including heart failure and coronary artery

disease; sickle cell disease; smoking; pregnancy; and Type 2 diabetes.

       The CDC has also created a second category for conditions that “might” present a risk for

complications from COVID-19. The factors that might increase the risk include asthma,

cerebrovascular disease, hypertension, liver disease, cystic fibrosis, neurologic conditions, a

compromised immune system, overweight, pulmonary fibrosis, thalassemia (a type of blood

disorder), and Type 1 diabetes. See id.

       Thus far, the only way to slow the spread of the virus is to practice “social distancing.” See

Coronavirus Disease 2019 (COVID-19), How to Protect Yourself & Others, CTRS. FOR DISEASE

CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last accessed May 21, 2020). Social distancing

is particularly difficult in the penal setting, however. Seth, 2020 WL 2571168, at *2. Prisoners

have little ability to isolate themselves from the threat posed by the coronavirus. Id.; see Cameron,

2020 WL 2569868, at *1; see also United States v. Mel, TDC-18-0571, 2020 WL 2041674, at *3

(D. Md. Apr. 28, 2020) (“In light of the shared facilities, the difficulty of social distancing, and

challenges relating to maintaining sanitation, the risk of infection and the spread of infection within

prisons and detention facilities is particularly high.”). Prisoners are not readily able to secure

safety products on their own to protect themselves, such as masks and hand sanitizers, nor are they

necessarily able to separate themselves from others. Consequently, correctional facilities are

especially vulnerable to viral outbreaks and ill-suited to stem their spread. See Coreas v. Bounds,

TDC-20-0780, 2020 WL 1663133, at *2 (D. Md. Apr. 3, 2020) (“Prisons, jails, and detention

centers are especially vulnerable to outbreaks of COVID-19.”); see also Letter of 3/25/20 to

Governor Hogan from approximately 15 members of Johns Hopkins faculty at the Bloomberg



                                                  10
        Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 11 of 16



School of Public Health, School of Nursing, and School of Medicine (explaining that the “close

quarters of jails and prisons, the inability to employ effective social distancing measures, and the

many high-contact surfaces within facilities, make transmission of COVID-19 more likely”);

accord Brown v. Plata, 563 U.S. 493, 519-20 (2011) (referencing a medical expert’s description

of the overcrowded California prison system as “‘breeding grounds for disease’”) (citation

omitted).

       The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

employees of the Bureau of Prisons (“BOP”) from COVID-19. The DOJ has adopted the position

that an inmate who presents with one of the risk factors identified by the CDC should be considered

as having an “extraordinary and compelling reason” warranting a sentence reduction. See U.S.S.G.

§ 1B1.13 cmt. n.1(A)(ii)(I).

       Attorney General William Barr issued a memorandum to Michael Carvajal, Director of the

BOP, on March 26, 2020, instructing him to prioritize the use of home confinement for inmates at

risk of complications from COVID-19. See Hallinan v. Scarantino, 20-HC-2088-FL, 2020 WL

3105094, at *8 (E.D. N.C. June 11, 2020). Then, on March 27, 2020, Congress passed the

Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No. 116-136,

134 Stat. 281. In relevant part, the CARES Act authorized the Director of BOP to extend the

permissible length of home confinement, subject to a finding of an emergency by the Attorney

General. See Pub. L. No. 116-136, § 12003(b)(2). On April 3, 2020, the Attorney General issued

another memorandum to Carvajal, finding “the requisite emergency . . . .” Hallinan, 2020 WL

3105094, at *9. Notably, the April 3 memorandum “had the effect of expanding the [BOP’s]

authority to grant home confinement to any inmate . . . .” Id.




                                                11
        Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 12 of 16



       On March 23, 2020, the CDC issued guidance for the operation of penal institutions to help

prevent the spread of the virus. Seth, 2020 WL 2571168, at *2. Notably, the BOP has implemented

substantial measures to mitigate the risks to prisoners, to protect inmates from COVID-19, and to

treat those who are infected. See ECF 214 at 5-6 (detailing measures that BOP has implemented

at BOP facilities). Indeed, as the Third Circuit recognized in United States v. Raia, 954 F.3d 594,

597 (3rd Cir. 2020), the BOP has made “extensive and professional efforts to curtail the virus’s

spread.”

       As with the country as a whole, however, the virus persists in penal institutions.7 As of

November 18, 2020, the BOP had 125,308 inmates and 36,000 staff. Also, as of that date, the

BOP reported that 3,048 inmates and 1,113 BOP staff currently tested positive for COVID-19;

18,160 inmates and 1,677 staff had recovered from the virus; and 141 inmates and two staff

member had died from the virus. And, the BOP has completed 75,896 COVID-19 tests. See

https://www.bop.gov/coronavirus/ (last accessed Nov. 18, 2020). See COVID-19, FED. BUREAU

OF PRISONS,   https://bit.ly/2XeiYH1.


       7
          The New York Times reported in June 2020 that cases of COVID-19 “have soared in
recent weeks” at jails and prisons across the country. Timothy Williams et al., Coronavirus cases
Rise Sharply in Prisons Even as They Plateau Nationwide, N.Y. TIMES (June 18, 2020),
https://nyti.ms/37JZgH2. More recently, on October 29, 2020, the New York Times reported that,
“[i]n American jails and prisons, more than 252,000 people have been infected and at least 1,450
inmates and correctional officers have died” from COVID-19. See Cases in Jails and Prisons,
N.Y. TIMES (Oct. 29, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-us-
cases.html?name=styln-coronavisur&region=TOP_BANNER&block=storyline_menu_
recirc&action=click&pgtype=LegacyCollection&impression_id=78b44851-1885-11eb-baa7-
3f68d7b814c8&variant=1_Show.

         And, on November 21, 2020, the New York Times wrote in an editorial: “U.S. correctional
facilities are experiencing record spikes in coronavirus infections this fall. During the week of
Nov. 17, there were 13,657 new coronavirus infections reported across the state and federal prison
systems.” America Is Letting the Coronavirus Ravage Through Prisons, N.Y. TIMES (Nov. 21,
2020),       https://www.nytimes.com/2020/11/21/opinion/sunday/coronavirus-prisons-jails.html?
referringSource=articleShare.

                                                12
         Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 13 of 16



         With respect to Fort Dix FCI, where the defendant is a prisoner, as of November 23, 2020,

the BOP reported that 238 inmates and 18 staff currently test positive for COVID-19 and 45

inmates have recovered at the facility. There were no reported deaths. And, the facility has

completed 1,209 COVID-19 tests. See https://www.bop.gov/coronavirus/ (last accessed Nov. 18,

2020).

                                            IV.     Discussion

         The defendant now weighs about 345 pounds. ECF 717-1 at 4. In the government’s

submission of November 12, 2020, it recognized that “the defendant suffers from significant

medical issues and appears to be in a debilitated medical condition.” ECF 740, ¶ 5. Further, the

government acknowledged that the defendant “may be eligible for compassionate release,” in light

of his “medical condition.” Id. ¶ 6.

         To be sure, the coronavirus is not “tantamount to a ‘get out of jail free’ card.” United States

v. Williams, PWG-13-544, 2020 WL 1434130, at *3 (D. Md. Mar. 24, 2020) (Day, M.J.).

However numerous courts have found that, in light of the COVID-19 pandemic, severe obesity,

and in particular a BMI above 30, qualifies as a compelling reason for compassionate release. See,

e.g., United States v. Williams, PWG-19-134, 2020 WL 3073320 (D. Md. June 10, 2020) (finding

obese defendant with a BMI of 32.5 qualified for compassionate release in light of COVID-19);

United States v. Staten, PJM-01-284-4, 2020 WL 4904270, at *2 (D. Md. Aug. 18, 2020) (finding

an “extraordinary and compelling reason” for compassionate release based on a BMI of 38); United

States v. Dawson, No. 18-40085, 2020 WL 1812270, at *7 (D. Kan. Apr. 9,

2020) (granting compassionate release based on a defendant’s obesity: “He has a medical

condition (obesity) that the CDC recognizes puts him at an increased risk of developing serious

illness if he were to become infected with COVID-19.”); United States v. Daniels, No. 19-00709,



                                                   13
        Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 14 of 16



2020 WL 181342, at *2 (N.D. Cal. Apr. 9, 2020) (finding severe obesity constitutes compelling

reason for release).

       In addition, given the current number of cases at FCI Ft. Dix, it cannot be disputed that the

coronavirus has entered and continues to spread around the prison. Accordingly, I am satisfied that

the defendant has satisfied the “extraordinary and compelling” prong of the § 3582 analysis. That

determination does not end the inquiry, however.

       The Court must also consider the sentencing factors under 18 U.S.C. § 3553(a). The factors

include: (1) the nature of the offense and the defendant’s characteristics; (2) the need for the

sentence to reflect the seriousness of the offense, promote respect for the law, and provide just

punishment; (3) the kinds of sentences available and the applicable Guidelines range; (4) any

pertinent Commission policy statements; (5) the need to avoid unwarranted sentence disparities;

and (6) the need to provide restitution to victims. As I see it, the sentencing factors under 18

U.S.C. § 3553(a) weigh against release.

       Notably, the underlying conduct was extremely serious. This case involved fourteen

codefendants and the trafficking of a large quantity of heroin. Moreover, this is the defendant’s

second federal offense – a fact not fully addressed by the defense. And, the defendant committed

this offense on the heels of his release from incarceration with respect to the prior federal case.

       As to the prior federal offense, the defendant entered a plea of guilty in May 2005, at the

age of 21, for the offense of possession of a firearm in furtherance of a drug trafficking crime.

ECF 391, ¶ 33; see RDB-04-168. For that offense, Judge Bennett sentenced Miles to 96 months

of incarceration. ECF 391, ¶ 33; see RDB-04-168, ECF 35 (Judgment entered 7/29/2005). The




                                                 14
        Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 15 of 16



defendant was released from incarceration on March 2, 2012. ECF 391, ¶ 33. This offense

occurred within about a year of defendant’s release. ECF 352 at 9.8

       In addition, the Court must consider whether, if released, defendant would pose a danger

to the community. See 18 U.S.C. § 3582(c)(1)(A)(ii). Given that the defendant served a prior

sentence that was about as long as what he has served thus far in this case, and that prior sentence

did not deter the defendant from engaging in a serious drug offense, the Court has grave concerns

as to whether defendant has been rehabilitated.

       Moreover, I note that after Miles was sentenced in this case, he submitted numerous filings,

complaining about various aspects of his case. See, e.g., ECF 559, ECF 575, ECF 580, ECF 588,

ECF 599. His filings included a petition under 28 U.S.C. § 2255. See, e.g., ECF 541; ECF 564;

ECF 568; ECF 584. By Memorandum Opinion and Order of September 20, 2018, I determined

that the post-conviction petition lacked merit and denied relief. See ECF 614, ECF 615. Miles

filed an appeal, which the Fourth Circuit dismissed. ECF 672, ECF 673.

       A court may consider a defendant’s post-sentencing conduct because it “provides the most

up-to-date picture of [his] ‘history and characteristics.’” See Pepper v. United States, 562 U.S.

476, 492 (2011) (citing 18 U.S.C. § 3553(a)(1)); see also United States v. Scott, CCB-95-202, 2020

WL 2467425, at *4 (D. Md. May 13, 2020). In this regard, Miles’s conduct in challenging so many

aspects of the underlying case suggests that he did not accept responsibility for his criminal conduct.

For example, the defendant disputed the drug quantity attributable to him, even though he had

admitted to it under oath at his guilty plea. He also claimed his plea of guilty was involuntary.




       8
         Judge Bennett imposed a concurrent sentence of 30 months’ imprisonment for
defendant’s violation of supervised release. See RDB-04-158, ECF 98.

                                                  15
        Case 1:13-cr-00512-ELH Document 743 Filed 11/25/20 Page 16 of 16



And, he complained that his lawyer was constitutionally ineffective, for failing to move for

defendant to withdraw his guilty plea. See ECF 614 (outlining facts and contentions).

       To be clear, the Court would never criticize a defendant’s zealous exercise of his

constitutional rights or his pursuit of a claim of innocence. Nor do I criticize Miles for his quest

for freedom. But, Miles’s sworn admission of guilt during a thorough Rule 11 plea colloquy,

including as to the drug quantity, and his subsequent attempts to dispute that admission, while

casting blame on his lawyer, suggests a failure by him to accept responsibility for his wrongdoing.

And, acceptance of responsibility for misconduct is an important step on the road to becoming a

law abiding citizen.

                                         V.      Conclusion

       For all of the foregoing reasons, the Court shall deny the Motion, without prejudice. This

disposition is not intended to dissuade the BOP, in its discretion from releasing Miles on home

confinement, pursuant to 18 U.S.C. § 3642(c).

       An Order follows.



Date: November 25, 2020                                     /s/
                                                     Ellen L. Hollander
                                                     United States District Judge




                                                16
